Citation Nr: 0901860	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
service-connected right knee disability.

2.  Entitlement to an increased disability rating for a 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated 20 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1979 to October 1982.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, inter alia, granted the veteran's claims 
of entitlement to service connection for a right knee 
disability and for degenerative disc disease of the lumbar 
spine; a noncompensable rating and a 20 percent disability 
rating were assigned, respectively.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

In the August 2004 rating decision, the RO also granted the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy of the left lower extremity; a 10 
percent disability rating was assigned effective February 27, 
2004.  To the Board's knowledge, the veteran has not 
disagreed with that aspect of the decision, and that matter 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  




REMAND

The veteran's representative has requested a remand in the 
instant case, alleging that the record does not adequately 
ascertain the severity of the veteran's service-connected 
right knee disability and degenerated disc disease of the 
lumbar spine.  See the January 6, 2009 Informal Hearing 
Presentation.

The Board agrees.  The veteran's most recent VA examination 
was performed in June 2004.  The veteran's representative has 
indicated that the veteran's service-connected right knee 
symptomatology and degenerative disc disease of the lumbar 
spine symptomatology and has worsened since that time.  See 
the January 6, 2009 Informal Hearing Presentation.  

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].  

The Board notes that the veteran was previously scheduled for 
VA examinations in May 2007 and December 2006.  He failed to 
report for both examinations.

The Board is herein ordering that another examination of the 
veteran be scheduled.  The Board reminds the veteran that 
failure to report for any scheduled examination may cause his 
claims to be denied.  See 38 C.F.R. § 3.655 (2008).  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination in order to determine the 
current severity of the service-connected 
right knee and lumbar spine disabilities.  
The veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, the veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

